         Case 1:20-cv-00585-SKO Document 20 Filed 08/16/21 Page 1 of 3


 1   Monica Perales
     Attorney at Law: 297739
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     SCOTT JAMES BRUCE
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10
11
     SCOTT JAMES BRUCE                               )   Case No. 1:20-cv-00585-SKO
12
                                                     )
                    Plaintiff,                       )   STIPULATION TO EXTEND TIME
13                                                       TO FILE OPENING BRIEF
     v.                                              )
14                                                   )   (Doc. 19)
                              1
15   KILOLO KIJAKAZI ,                               )
     Commissioner of Social Security,                )
16                                                   )
                                                     )
17
                    Defendant.                       )
18                                                   )

19
20           Plaintiff Scott James Bruce and Defendant Andrew Saul, Commissioner of
21   Social Security, through their undersigned attorneys, stipulate, subject to this
22   court’s approval, to extend the time from August 12, 2021 to September 13, 2021
23
24
     1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
25   to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for Andrew
     Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
26   of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
27
                                                     -1-
28
      Case 1:20-cv-00585-SKO Document 20 Filed 08/16/21 Page 2 of 3


 1   for Plaintiff to file an Opening Brief, with all other dates in the Court’s scheduling
 2   order extended accordingly. This is Plaintiff's second request for an extension. This
 3   request is made at the request of Plaintiff’s counsel to allow additional time to fully
 4   research the issues presented. Counsel’s mother had emergency surgery on July
 5   28th. As a result Counsel was in hospital taking care of her mother up until August
 6   2nd and woke up this morning exhibiting symptoms nod a cold including low
 7   grade fever. Counsel needs time to recuperate. Counsel sincerely apologizes to this
 8   court for any inconvenience this may have caused.
 9   DATE: August 12, 2021            Respectfully submitted,
10                                    LAWRENCE D. ROHLFING

11                                           /s/ Monica Perales
                                 BY: _______________________
12                                   Monica Perales
                                     Attorney for plaintiff Mr. Scott James Bruce
13
14
15   DATE: August 12, 2021            PHILLIP TALBERT
                                      Acting United States Attorney
16                                    DEBORAH LEE STACHEL
17                                    Regional Chief Counsel
                                      Social Security Administration
18
19
                                      /s/ Marcelo N. Illarmo
20
                                  BY: ____________________________
21                                   Marcelo N. Illarmo
                                     Special Assistant United States Attorney
22                                   Attorneys for defendant Andrew Saul
                                     Commissioner of Social Security
23                                  |*authorized by e-mail|
24
25
26
27
                                               -2-
28
      Case 1:20-cv-00585-SKO Document 20 Filed 08/16/21 Page 3 of 3


 1                                           ORDER
 2            The Court is in receipt of Plaintiff’s second Stipulation to Extend Time to File

 3   Opening Brief. (Doc. 19.) Pursuant to the parties’ first Stipulation to Extend Time
     to File Opening Brief (Doc. 17), Plaintiff’s opening brief was due on August 12,
 4
     2021, the same day on which Plaintiff filed the present second request for extension.
 5
              Requests for extension are governed by Rule 144 of the Local Rules of the
 6
     United States District Court, Eastern District of California (“Local Rules”). Local
 7   Rule 144(d) explains that “[r]equests for Court-approved extensions brought on the
 8   required filing date for the pleading or other document are looked upon with
 9   disfavor.” The parties are hereby ADMONISHED that any future requests for

10   extensions of time shall be brought in advance of the required filing date and be
     supported by good cause under Fed. R. Civ. P. 16(b)(4). However, given counsel’s
11
     family emergency and illness (see Doc. 19 at 1–2), and the fact that Defendant
12
     consents to the request, the Court GRANTS the request for an extension.
13
              Accordingly, IT IS HEREBY ORDERED that Plaintiff shall have an
14   extension, up to and including September 13, 2021, to file his opening brief. All
15   other dates in the Scheduling Order (Doc. 14) shall be extended accordingly.
16
     IT IS SO ORDERED.
17
18   Dated:     August 13, 2021                           /s/ Sheila K. Oberto            .
                                                   UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
                                                 -3-
28
